Citation Nr: 1640018	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1987.  The Veteran enlisted in service again on October 13, 1987, but was discharged on December 23, 1987, due to fraudulent entry. 

 This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was remanded by the Board in January 2016 in order to obtain a new VA audiological examination with opinions.  This development has been completed and the Veteran's appeal is now ready for Board review.  

Additional VA medical records, obtained subsequent to the April 2016 supplemental statement of the case, are not relevant to the Veteran's claim for service connection for hearing loss.  Accordingly, remand of the Veteran's hearing loss claim for RO review of the newly obtained documents is not indicated.   


FINDINGS OF FACT

1.  Bilateral hearing loss as defined by VA was shown on VA audiological examination in December 2010, but was not shown on VA audiological examination in February 2016.

2.  The December 2010 and February 2006 VA audiologists opined that the Veteran does not have a current hearing loss disability in either ear that is related to service.  

3.  Bilateral hearing loss is not causally or etiologically related to service and did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS
 AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA audiological examinations and VA audiological opinions have been obtained.  The Veteran has provided testimony in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  In this case, the Veteran was not diagnosed with hearing loss disability in either ear within one year of separation from service.  As such, entitlement to service connection for bilateral hearing loss on a presumptive basis is not warranted.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

III.  History and Analysis

The Veteran first submitted his claim for service connection for bilateral hearing loss in November 2008.  The Veteran testified at his September 2015 hearing that he first noticed having hearing loss about 18 months prior to his discharge from service.  He asserted that the hearing loss was caused by his exposure to loud noise on an aircraft carrier.  He reported jet engine noise and the noise of the retraction catching the planes.  The Veteran reported that he complained of hearing loss during service and that he was told at that time that his hearing was deteriorating and that he needed to use more ear protection.  The Veteran testified that after service his occupations included warehouse work, factory work and air conditioning.  He reported that he wore hearing protection during his civilian jobs and that the civilian noise was much lower than what he experienced during service.  

The Veteran's STRs do not contain any complaints of hearing loss.  All audiometric examinations during service revealed the Veteran to have normal hearing acuity.  The last audiometric report regarding the Veteran's hearing acuity prior to the  Veteran's December 1987 discharge from his second and final period of active duty was performed in October 1987.  The October 1987 audiological testing indicates that the Veteran had auditory thresholds of 10, 5, 10, 10, 10 and 5 decibels in the right ear, and auditory thresholds of 5, 5, 5, 15, 5 and 5 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz.  The STRs include a Report of Medical History (RMH) filled out by the Veteran in June 1987, just prior to his discharge from his first period of service in 1987.  The STRs also include a RMH filled out by the Veteran in September 1987, several months before his discharge from his second and final discharge from service in December 1987.  On both of these RMHs the Veteran denied ever having hearing loss.  

The first post service audiometric measurements of record are in a December 2010 VA audiological examination report.  Audiological testing indicates that the Veteran had auditory thresholds of 10, 20, 20, 25, and 20 decibels in the right ear, and auditory thresholds of 15, 15, 30, 25, and 25 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.  He was noted to have 80 percent word recognition on the right and 92 percent word recognition on the left.  Although the decibel measurements were within normal limits in both ears, the word recognition scores indicate that the Veteran had hearing loss in both ears as defined by VA.  See 38 C.F.R. § 3.385.  The VA audiologist opined that the Veteran's current hearing loss was less likely than not related to the Veteran's active duty noise exposure.  She noted that the Veteran reported that he first noticed his hearing loss after service and that hearing loss due to noise occurs at the time of exposure and not subsequently.  She also pointed out that all the audiograms during service showed that the Veteran's hearing was within normal limits.  

VA audiological testing in February 2016 indicates that the Veteran did not have hearing loss in either ear as defined by VA.  The Veteran had auditory thresholds of 5, 10, 25, 25, 20, 25, and 35 decibels in the right ear, and auditory thresholds of 10, 10, 25, 25, 25, 20, and 20 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz.  He was noted to have 96 percent word recognition bilaterally.  The VA audiologist opined that any current hearing loss was less likely than not related to military service.  She pointed out that all of the hearing tests during service showed that the Veteran's hearing were within normal limits at all tested frequencies.  She stated that a comparison of the July 1978 audiogram, on entry to service, and the October 1987 audiogram, the last audiogram while in service, showed no positive, significant, threshold shifts at any frequency tested.  She further noted that in 1987, when examined for separation from service, the Veteran denied "hearing loss" and denied "ear, nose or throat trouble."  She further referenced a scientific study which noted that, although definitive studies had not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that permanent noise-induced hearing loss can develop much later in one's lifetime.  

The Board notes that although hearing loss disability as defined by VA was not shown on the February 2016 VA audiological examination, bilateral hearing loss was shown on the December 2010 VA audiological examination.  Consequently, service connection could potentially be granted for the portion of the appeal period for which bilateral hearing loss was shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

With regard to the Veteran's hearing testimony that he has hearing loss that began during service, the Board does not find his testimony to be credible.  The contemporary evidence of normal in-service hearing tests and his denials in 1987, just prior to discharge from service, of ever having had hearing loss are of the most probative value and contradict the Veteran's testimony.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current bilateral  hearing loss disability that is a result of noise exposure during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Rather, it requires specialized knowledge of medical principles relating to the auditory system.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that any current bilateral hearing loss during the appeal period is unrelated to service.  The Veteran has not been found to be credible, there are audiological opinions against his claim, and there are no audiological opinions in support of his claim.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.


							(CONTINUED ON NEXT PAGE)


 

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


